DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the response to this Office Action, Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the examiner in processing this application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1, 6-13, 15, 16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chaji et al. (US 2016/0027382).

In reference to claim 1, Chaji teaches a display device, comprising: a display panel including a plurality of pixels; a display panel driving circuit configured to drive the display panel to display an image based on age compensation data which is a compensated version of input image data (Chaji, Figs. 6-7, display device with pixel aging compensation; pg. 8, pars. 110-111, aging compensation for a display panel); 
and an image sticking compensating circuit configured to generate age data by accumulating degradation data of each frame, to generate a scaled input grayscale of the input image data by scaling an input grayscale of the input image data using a scaling ratio that decreases as the age data increases, and to generate the age compensation data by applying a grayscale compensation value that is determined by the age data and the scaled input grayscale of the input image data to the scaled input grayscale of the input image data (Chaji, pg. 3, par. 26, age data values are determined and stored in scaling factor tables and offset factor tables; pg. 10, par. 129, changing grayscale values per frame; pg. 17, par. 229, scaling look-up table for aging compensation; pgs. 1-2, pars. 15, 17, aging compensation to prevent image sticking).

Claim 6 is rejected as being dependent on rejected claim 1 as discussed above and further, Chaji teaches wherein the image sticking compensating circuit includes: a 

Claim 7 is rejected as being dependent on rejected claim 6 as discussed above and further, Chaji teaches wherein the image sticking compensating circuit determines the grayscale compensation value through the lookup tables (Chaji, pg. 3, par. 26, age data values are determined and stored in scaling factor tables and offset factor tables; pg. 17, par. 229, scaling look-up table for aging compensation; pgs. 1-2, pars. 15, 17, aging compensation to prevent image sticking).

Claim 8 is rejected as being dependent on rejected claim 7 as discussed above and further, Chaji teaches wherein the lookup tables are set based on pixel colors in the display panel and predetermined temperatures of the display panel, respectively (Chaji, pg. 18, par. 233, temperature compensation; pg. 19, par. 249, color compensation).



Claim 10 is rejected as being dependent on rejected claim 8 as discussed above and further, Chaji teaches wherein the pixel colors include a red, a green, and a blue (Chaji, pg. 10, par. 131, red, green and blue). 

Claim 11 is rejected as being dependent on rejected claim 1 as discussed above and further, Chaji teaches wherein the image sticking compensating circuit calculates a target luminance corresponding to the scaled input grayscale of the input image data using a predetermined reference grayscale-luminance function, corrects the reference grayscale-luminance function to a target function for corresponding to the age data and a current temperature of the display panel, and calculates the grayscale compensation value corresponding to the target luminance by calculating an inverse function of the target function (Chaji, Figs. 6-7, display device with pixel aging compensation; pg. 8, pars. 110-111, aging compensation for a display panel; pars. 15, 17, aging compensation to prevent image sticking; pg. 12, pars. 142, 143, target current/luminance).

Claim 12 is rejected as being dependent on rejected claim 11 as discussed above and further, Chaji teaches wherein the target function includes a plurality of different auxiliary functions each defined in a plurality of predetermined grayscale sections (Chaji, pg. 18, par. 233, any one or more sources of non-uniformity, temperature, hysteresis, OLED aging and dynamic effect, can be included in determining compensation).

Claim 13 is rejected as being dependent on rejected claim 12 as discussed above and further, Chaji teaches wherein the auxiliary functions are continuous with each other (Chaji, pg. 18, par. 233, any one or more sources of non-uniformity, temperature, hysteresis, OLED aging and dynamic effect, can be included in determining compensation).

Claim 15 is rejected as being dependent on rejected claim 1 as discussed above and further, Chaji teaches wherein the image sticking compensating circuit calculates a degradation weight based on the input image data (Chaji, Figs. 6-7, display device with pixel aging compensation; pg. 8, pars. 110-111, aging compensation for a display panel; pgs. 8-9, par. 112, weighted average of several pixels).


 
Claim 18 is rejected as being dependent on rejected claim 1 as discussed above and further, Chaji teaches wherein the image sticking compensating circuit converts the scaled input grayscale of the input image data into a gamma voltage represented in a voltage domain and converts the age compensation data into a grayscale voltage in the voltage domain based on the gamma voltage and the age data (Chaji, Fig. 6, display device with pixel aging compensation, gamma correction module; pgs. 1-2, pars. 15, 17, aging compensation to prevent image sticking; pg. 8, pars. 110-111, gamma correction module; pg. 18, pars. 236, 239, gamma curve).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Chaji et al. (US 2016/0027382) in view of Nathan (US 2016/0104411).

Claim 2 is rejected as being dependent on rejected claim 1 as discussed above and further, Chaji however fails to expressly teach wherein the scaled input grayscale of the input image data is generated by multiplying the input grayscale of the input image data by the scaling ratio. 
Nathan discloses display aging compensation, analogous in art with that of Chaji, wherein scaled input grayscale of input image data is generated by multiplying input grayscale of the input image data by a scaling ratio (Nathan, pg. 4, par. 41, compensation ratio scaling determined by multiplying luminosity data; pg. 5, pars. 51-52, grayscale compression algorithm to correct luminance data).
It would have been obvious to one having ordinary skill in the art wherein scaled input grayscale of input image data is generated by multiplying input grayscale of the input image data by a scaling ratio, as taught by Nathan.


Claim 3 is rejected as being dependent on rejected claim 2 as discussed above and further, Chaji as modified teaches wherein luminance of each pixel decreases as the scaling ratio decreases (Chaji as modified by Nathan, pgs. 5-6, pars. 52-54, grayscale corrections that decrease luminance).

Claim 4 is rejected as being dependent on rejected claim 3 as discussed above and further, Chaji as modified teaches wherein a luminance decreasing ratio is substantially constant regardless of the age data (Chaji as modified by Nathan, pgs. 5-6, pars. 52-54, grayscale corrections that decrease luminance; constant brightness algorithm).

Claim 5 is rejected as being dependent on rejected claim 3 as discussed above and further, Chaji as modified teaches wherein a luminance decreasing ratio is .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Chaji et al. (US 2016/0027382) in view of Kurzweil et al. (US 2006/0015342).

Claim 14 is rejected as being dependent on rejected claim 1 as discussed above and further, Chaji fails to expressly teach wherein the image sticking compensating circuit divides the display panel into a plurality of blocks, determines each block weight corresponding to each of the blocks, applies the block weight to the age data, and determines the grayscale compensation value based on the age data to which the block weight is applied and the scaled input grayscale of the input image.
Kurzweil discloses image processing, analogous in art with that of Chaji, wherein a compensating circuit divides the display panel into a plurality of blocks, determines each block weight corresponding to each of the blocks, applies the block weight to the age data, and determines a compensation value (Kurzweil, pg. 14, par. 209, display blocks of individual regions are weighted for grayscale processing compensation).
It would have been obvious to one having ordinary skill in the art wherein a compensating circuit divides the display panel into a plurality of blocks, determines each 
As one of ordinary skill in the art would appreciate, the suggestion/motivation for doing so would have been combining the prior art elements wherein a compensating circuit divides the display panel into a plurality of blocks, determines each block weight corresponding to each of the blocks, applies the block weight to the age data, and determines a compensation value, of Kurzweil, with the image compensation of Chaji, according to known methods to yield predictable results, namely, compensating a display by regions.

Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES V HICKS whose telephone number is (571)270-7535. The examiner can normally be reached on Monday-Friday from 8:00 to 4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang, can be reached at telephone number 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/CHARLES V HICKS/
            Primary Examiner, Art Unit 2624